1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     MARK COLLINS,                                     Case No. 3:20-cv-00147-MMD-WGC

7                                   Petitioner,                        ORDER
             v.
8
      STATE OF NEVADA, et al.,
9
                                Respondents.
10

11          This is a closed habeas corpus action under 28 U.S.C. § 2254. The Court dismissed

12   this action because it was redundant to Collins v. Baca, Case No. 3:20-cv-00066-MMD-

13   WGC, which challenged Petitioner's custody under the same state-court judgment of

14   conviction.

15          Petitioner now has filed a motion for reconsideration (ECF No. 7). He states that

16   Collins v. Baca arises from a challenge to the computation of time that he had filed in the

17   First Judicial District Court of the State of Nevada. He also states that the current action

18   is a challenge to the judgment of conviction of the Eighth Judicial District Court of the State

19   of Nevada. Petitioner argues that he thus had two different cases from two different courts.

20          For federal habeas corpus, what matters is the custody under a state-court

21   judgment of conviction. See 28 U.S.C. § 2254(a). Even if he challenged the computation

22   of time in the First Judicial District and challenged the validity of judgment in the Eighth

23   Judicial District, in both federal cases he is challenging his custody under the same state-

24   court judgment of conviction. Petitioner needs to raise all of his grounds for relief in one

25   federal habeas corpus petition. When the Court dismissed this action, it dismissed it

26   without prejudice to Collins v. Baca. The Court did not hold that Petitioner may not raise

27   his challenge to the judgment of conviction in any proceeding. Instead, Petitioner may

28   seek leave to raise his constitutional challenges and his computational challenges in an
1    amended petition in Collins v. Baca. Consequently, the Court sees no reason to reconsider

2    its dismissal of this action.

3           It therefore is ordered that Petitioner's motion for reconsideration (ECF No. 7) is

4    denied.

5           DATED THIS 31st day of March 2020.

6

7
                                              MIRANDA M. DU
8                                             CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
